      Case 3:14-cr-00471-B Document 49 Filed 07/17/20             Page 1 of 4 PageID 160



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                      §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §    CRIM. ACTION NO. 3:14-cr-0471-B
                                                §
                                                §
 ROBERT E. TOVAR,                               §

                                                §
      Defendant.                                §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Robert E. Tovar’s Motion to Reduce Sentence Re: First Step

Act (Section 404) (Doc. 48). Within this motion, Defendant also requests appointment for counsel.

In so far as the motion requests appointment of counsel, that motion is hereby REFERRED to

Magistrate Judge Rebecca Rutherford for hearing, if necessary, and recommendation or

determination to this Court. See 28 U.S.C. § 636(b). Insofar as Defendant requests his sentence be

reduced under § 404, his motion is DENIED WITHOUT PREJUDICE, with leave to file other

motions that he may deem appropriate.

                                                I.
                                        BACKGROUND
        On August 4, 2015, Defendant pleaded guilty to possession with intent to distribute a

controlled substance in violation of 21 U.S.C. § 841(a) and § 841(b)(1)(C). Doc. 32, R&R

Concerning Plea of Guilty, 1. The Court accepted the guilty plea on August 19, 2015. Doc. 34,

Order.


                                               -1-
     Case 3:14-cr-00471-B Document 49 Filed 07/17/20                  Page 2 of 4 PageID 161



       On December 17, 2015, this Court sentenced Defendant to 120 months of imprisonment.

Doc. 43, J., 1–2. Defendant is currently being held at Thomson United States Penitentiary (USP),

with a projected release date of July 19, 2025.1

       On July 10, 2020, Defendant filed a motion, with two requested forms of relief. First,

Defendant seeks to have his sentence reduced under § 404 of the First Step Act. See Doc. 48, Def.’s

Mot., 3. Second, Defendant requests that the Court appoint him counsel. See id. at 5. Because the

Court refers Defendant’s request for appointment of counsel, this Order addresses only Defendant’s

first requested form of relief.

                                                   II.

                                       LEGAL STANDARD

       A district court does not have inherent authority to modify a defendant’s sentence after it has

been imposed. See 18 U.S.C. § 3582(c). However, under § 3582(c)(1)(B), “[a] court may modify an

imposed term of imprisonment to the extent otherwise expressly permitted by statute or by Rule 35

of the Federal Rules of Criminal Procedure.” § 3582 (c)(1)(B).
                                                   III.
                                             ANALYSIS

       First, the Court finds that Defendant is not eligible for a sentence reduction under § 404 of

the First Step Act. Thereafter, the Court addresses Defendant’s motion to appoint counsel.

A.     Defendant is Not Eligible for a Sentence Reduction Under the First Step Act.

       Defendant seeks a new, lower sentence under § 404 of the First Step Act. Doc. 48, Def.’s Mot.,



        1
        The Court accessed this information by searching for Robert E. Tovar on the Bureau of Prisons’
Inmate Locator, available at https://www.bop.gov/inmateloc/.

                                                   -2-
     Case 3:14-cr-00471-B Document 49 Filed 07/17/20                Page 3 of 4 PageID 162



3. Section 404 of the First Step Act states:

       (a) DEFINITION OF COVERED OFFENSE.—In this section, the term ‘covered
       offense’ means a violation of a Federal criminal statute, the statutory penalties for
       which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
       111–220; 124 Stat. 2372), that was committed before August 3, 2010.

       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a sentence
       for a covered offense may, on motion of the defendant, . . . impose a reduced sentence
       as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–120; 124
       Stat. 2372) were in effect at the time the covered offense was committed.

United States v. Hegwood, 934 F.3d 414, 416 (5th Cir. 2019) (quoting First Step Act of 2018, Pub.

L. No. 115–391, 132 Stat. 5194, 5222 (2018)).

       Thus, § 404 only applies to “violation[s] of a Federal criminal statute . . . committed before

August 3, 2010.” Id. Here, Defendant pleaded guilty to Count 2, see J., 1, which alleged a violation

of a federal criminal statute “[o]n or about September 27, 2014.” Doc. 1, Indictment, 1. Thus, § 404

does not apply to him. See Hegwood, 934 F.3d at 416.

B.     To the Extent that Defendant Requests Appointment of Counsel, that Request is Referred to the
       Magistrate Judge for Determination.

       Defendant also requests appointment of counsel. That request is referred to the magistrate

judge for hearing, if necessary, and recommendation or determination to this Court. See 28 U.S.C.

§ 636(b).

                                                 IV.

                                         CONCLUSION

       For the foregoing reasons, the Court DENIES WITHOUT PREJUDICE Defendant’s Motion

to Motion to Reduce Sentence Re: First Step Act (Section 404) (Doc. 48), with leave to file other

motions that he may deem appropriate However, to the extent that Defendant requests appointment


                                                 -3-
   Case 3:14-cr-00471-B Document 49 Filed 07/17/20              Page 4 of 4 PageID 163



of counsel, that request is hereby REFERRED to Magistrate Judge Rebecca Rutherford for hearing,

if necessary, and recommendation or determination to this Court. See 28 U.S.C. § 636(b).




      SO ORDERED.

      SIGNED: July 17, 2020.




                                          ______________________________
                                          JANE J. BOYLE
                                          UNITED STATES DISTRICT JUDGE




                                              -4-
